UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 11, 2012 (Date of earliest event reported) CTD HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Florida 000-25466 59-3029743 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) 14120 N.W. 126th Terrace Alachua, Florida (Address of Principal Executive Offices) (Zip Code) (386) 418-8060 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On May 11, 2012, CTD Holdings, Inc. (the “Company”) issued a press release announcing record revenue of $441,909 and an undisclosed profit for the quarter ended March 31, 2012.A copy of the press release is attached as Exhibit 99.1 to this report.This information is not deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 and is not incorporated by reference into any registration statements filed under the Securities Act of 1933. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No.
